DETAILED ACTION
This Office Action is responsive to the amendment filed on 3/8/2022.
The objections and rejections not addressed below are deemed withdrawn.
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office Action.
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Allowable Subject Matter
Claims 1-10 are allowed.
The following is an examiner’s statement of reasons for allowance: The closest prior art of record is Cavalieri et al, WO2008/012144, which discloses the production of a propylene/ethylene copolymer having an ethylene content (C2) of 4.7%, a melting point of 151.8 °C., a xylene soluble content (Xs) of 12.8%, and a flexural modulus of 870 MPa (see Example 1). Note that that the prior art composition does not satisfy the claimed formula flexural modulus > 1900- 285×C2 + 50×Xs. The prior art does not teach nor does it fairly suggest the production of a propylene/ethylene copolymer having the claimed properties and satisfying the required relationship between flexural modulus, ethylene content, and xylene soluble content.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JEFFREY S LENIHAN whose telephone number is (571)270-5452. The examiner can normally be reached Mon.-Fri. 5:30-2:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Randy Gulakowski can be reached on (571)272-1302. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JEFFREY S LENIHAN/Examiner, Art Unit 1765     

/IRINA S ZEMEL/Primary Examiner, Art Unit 1765